Citation Nr: 1805952	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to a rating in excess of 10 percent for a left leg disability.  

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010, October 2011, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2014, the RO issued a rating decision denying entitlement to service connection for a cervical spine disability.  The Veteran filed a timely notice of disagreement to that decision.  

In October 2014, the Veteran testified at a Board hearing via videoconference facilities before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic claims file.  

In March 2015, these matters were before the Board, which remanded them all for various reasons.  With reference to the issue being remanded herein, a cervical spine disability, the RO was instructed to issue a Statement of the Case, which it did in August 2016.  The Veteran subsequently filed a timely VA Form-9.  However, to date, the RO has not certified this issue to the Board.  Nevertheless, the Board has jurisdiction over this claim.  As such, necessitating additional development, this issue is addressed in the remand.  

The issue of entitlement to service connection for radiculopathy of the upper extremity has been raised by the record in the October 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's asthma was a disability that pre-existed active service and was not aggravated beyond the course of its natural progression by active service.  

2.  The Veteran's hypertension is not related to active service.  

3.  The Veteran's left leg disability, categorized as chondromalacia of medial femoral condyle, has manifested as a slight knee disability without nonunion or loose motion of the femur.  

4.  For the time period on appeal, the left (minor) shoulder disability has not manifested in limitation of motion to 25 degrees from the Veteran's side.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

3.  For the period on appeal, the criteria for a disability rating in excess of 10 percent for the left leg disability, categorized as chondromalacia of medial femoral condyle, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5255 (2017).  

4.  The criteria for an increased rating beyond 20 percent disabling for the left (minor) shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (& Plate I), DC 5201 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its March 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The electronic claims file contains a February 2016 letter from the RO to the Veteran stating that the Veteran's service treatment records (STRs) from June 1981 to June 1984 cannot be located.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the electronic claims file contains many pages of STRs from the time period referenced in the February 2016 letter.  The VA examiners have considered the Veteran's lay statements with respect to service in addition to the available STRs.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	a.  Asthma 

The Veteran contends that, although he had asthma as a child, it had cleared up by the time he enlisted in the Army, at which point he developed asthma again when he began basic training.  Upon review of the evidence of record, the Board finds that service connection for asthma is not warranted.  

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, upon objective examination, the April 2014 VA examiner confirmed a diagnosis of asthma for the Veteran.  

The Veteran's entrance examination does not have a notation for asthma.  However, the Veteran testified in the October 2014 hearing, and has submitted a statement from his mother to the same effect, that he had asthma as a child.  The medical records also contain numerous references to the Veteran's childhood asthma.  The Veteran's contentions are that his asthma had gone away by the time he enlisted and that due to activities in training for the Army, he got asthma again.  In another letter, dated April 2011, the Veteran's mother contends that the Veteran has had trouble breathing since getting out of the Army.  Specifically, in the October 2014 hearing, the Veteran testified that he began having asthma symptoms when he did the gas chamber training.  The Veteran stated that he didn't initially go to sick call, but did eventually, and also purchased himself an over-the-counter inhaler to treat his symptoms during active service.  

Post-service, the Veteran's medical records do not show intensive treatment for asthma until after the Veteran was admitted to the hospital in 2009 for diffuse cavitary pneumonia.  

A February 2010 pulmonary treatment note, about 3 months after the Veteran had been hospitalized for pneumonia, contained this statement by the attending physician: "...has asthma since childhood but was under excellent control until he developed cavitary pneumonia in October 2009."  The physician continued, "He is now using his albuterol about four times a day which means that his asthma is completely out of control."  

In a June 2011 pulmonary appointment report, the physician recorded that the Veteran indicated he had asthma as a child that had resolved.  At this appointment, the Veteran reported he had trouble with asthma during the military but never used more than one inhaler post-service until he was hospitalized with pneumonia in 2009.  The Veteran reported that since 2009, his asthma had been progressively worsening.  The physician reported that the Veteran utilized 4 different medications via inhaler, an inhaled nasal steroid for allergies, and an oral medication for allergies at the time of the appointment.  

The Veteran underwent a VA examination for respiratory conditions in April 2016.  The VA examiner opined that the Veteran's asthma was at least as likely as not a pre-existing condition prior to entering on active service.  The examiner noted that a typical course of development for asthma is for children to have a remission period when they reach puberty, and that later in life asthma may recur.  Per review of the Veteran's STRs, the examiner noted that the STRs were silent for treatment of asthma symptoms or exacerbations.  The examiner went on to explain that the Veteran's medical history showed normal pulmonary functioning prior to his admission for pneumonia in 2009, after which pulmonary functioning tests showed an objective worsening.  The examiner considered the Veteran's lay statements regarding his asthma but stated that the objective data does not support them.  Finally, the examiner opined that the Veteran's asthma was less likely than not aggravated beyond natural progression by the Veteran's active service.  

The Board has not overlooked the Veteran's lay statements with respect to his asthma claim.  While the Veteran is competent to describe symptoms related to asthma, whether the disability relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his asthma was caused by training activities during service, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Therefore, based on the objective medical evidence of record, with respect to asthma, the Veteran was not sound upon entry to active service, and the Veteran's asthma was not aggravated beyond its natural progression during active service.  As the most probative and persuasive evidence is against finding that the Veteran's current asthma was a result of aggravation beyond the natural progression of the disease during active service, service connection is denied.  As the preponderance of the evidence is against the Veteran's asthma claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Hypertension 

The Veteran contends that he developed hypertension in active service.  Upon review of the evidence of record, the Board finds that service connection for hypertension is not warranted.  

The Veteran's STRs do not contain complaints of or treatment for high blood pressure.  Although the Veteran's STRs show some elevated blood pressure readings, e.g. 140/86 at entry in June 1981, and two readings from an undated examination of 148/100 and 130/88, there is no indication that he was diagnosed with hypertension during active service.  

Post-service, the Veteran's records show he has a current diagnosis of hypertension, which was first diagnosed in 2005.  The Veteran takes prescription medication to control his hypertension.  

At the April 2016 VA examination, the examiner noted that the Veteran was first diagnosed with hypertension about fifteen years after active service.  The examiner noted that the Veteran had risk factors of family history, age, and excessive alcohol use, in the development of hypertension.  The examiner opined that the Veteran's hypertension was less likely than not related to active service.  The examiner also noted that the Veteran's other service-connected disabilities are not related to the development of hypertension.  

The Board has not overlooked the Veteran's lay statements with respect to his hypertension claim.  While the Veteran is competent to describe symptoms related to hypertension, whether the condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his hypertension relates to service, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

As the most probative and persuasive evidence is against finding that the Veteran's current hypertension is related to service, service connection is denied.  As the preponderance of the evidence is against the Veteran's hypertension claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

	a.  Left Leg Disability 

The Veteran is currently rated at 10 percent for a left leg disability, categorized as chondromalacia of medial femoral condyle, under DC 5299-5262.  For the reasons set forth below, the Board finds that a 10 percent disability evaluation most approximates the Veteran's condition.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  

In an October 2008 rating decision, the RO granted service connection for chondromalacia of medial femoral condyle and granted a 10 percent evaluation, effective January 23, 2007 under 38 C.F.R. § 4.71a, DC 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  DC 5299 provides the rating criteria for general musculoskeletal disabilities, and DC 5262 pertains to disability associated with tibia and fibula impairment - with a 10 percent evaluation rating for slight knee or ankle disability.  In the December 2017 brief, the Veteran's representative argued that the Veteran had been assigned an incorrect diagnostic code for his left leg disability.  After evaluating the evidence, the Board agrees that DC 5262 is an incorrect diagnostic code provision since the Veteran's disability involves a femur condition, not a tibia and fibula condition.  The Board finds that a more appropriate diagnostic code would be under DC 5255, impairment of the femur.  See 38 C.F.R. § 4.71a, DC 5255 (2017).  

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for his left leg disability, characterized as chondromalacia of medial femoral condyle.  

As explained above, the Veteran's disability is currently rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5262, but more closely approximates a disability under DC 5255.  Under DC 5255, a rating of 10 percent is warranted when there is malunion of the femur with slight knee or hip disability; a 20 percent rating is warranted when there is malunion of the femur with moderate knee or hip disability; and a 30 percent is warranted when there is malunion of the femur with marked knee or hip disability.  

The words "slight," "moderate," and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so "decisions will be equitable and just."  38 C.F.R. § 4.6 (2017).  

DC 5255 also provides a rating of 60 percent is warranted when there is fracture of the surgical neck of the femur with false joint, or when there is impairment of the femur with nonunion, without loose motion and weight bearing is preserved with aid of a brace.  A rating of 80 percent is warranted when there is fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.  

The Veteran's medical history shows that his leg was damaged in a motor vehicle accident in service in 1982, resulting in service-connection for the left leg.  First, when considering DC 5255, the evidence of record does not demonstrate that the Veteran's disability due to damage to the left femur injury would support a higher evaluation under that DC due to malunion or notion.  In this regard, there is no nonunion or malunion in the shaft of the left femur.  Rather, the radiographic evidence evaluated at the July 2011 VA examination shows that the Veteran has chondromalacia patellofemoral joint, left knee, and no fractures or dislocations.  An evaluation in excess of 10 percent under DC 5255 is not warranted for femur impairment due to fracture.  See 38 C.F.R. § 4.71a.  

Also at the July 2011 VA examination, the examiner noted that the range of motion of the Veteran's left knee was, on flexion, to 125 degrees without pain, and to 130 degrees with pain, and there was full extension of the left knee to zero degrees.  These measurements did not change after repetitive motion testing.  There was effusion into the joint and patellar grinding.  The examiner opined that the Veteran would be able to do moderate to light physical duty at work, and was capable of sedentary work.  At this appointment, the examiner noted that the Veteran did not use a cane or a brace.  The Board notes that the range of motion measurements for the Veteran's knee would not be compensable under ratings for limitation of flexion (DC 5260) or limitation of extension (DC 5261).  

An August 2011 statement by the Veteran's girlfriend explained that the Veteran's leg caused him to limp while walking, to have pain at night, and that his left leg disability prevented him from walking long distances.  

In the Veteran's February 2012 VA Form 9 statement, the Veteran stated he had begun wearing a knee brace, which was of minimal help, but kept him from falling down.  

A May 2016 radiology report stated that the Veteran's left knee was normal with no clear cut evidence of joint effusion.  The VA examination from May 2016 confirmed the diagnosis of chondromalacia of medial femoral condyle.  The Veteran reported flare-ups described as causing chronic pain and difficulty walking or standing for long periods of time.  Flexion in the left knee was to 125 degrees and extension to zero degrees with pain.  After repetitive motion testing, the range of motion was to 120 degrees for flexion and zero degrees for extension.  The examiner described the Veteran's limitations based on weakness, fatigability, or incoordination was based on pain and, in terms of range of motion, would result in left knee flexion to 120 degrees and extension to zero degrees.  For functional loss, the examiner described the Veteran's knee flexion would be to 115 degrees and extension to zero degrees.  The Veteran's left knee showed full muscle strength, no muscle atrophy, and no ankylosis.  The examiner noted no history of lateral instability or recurrent subluxation for the Veteran's left knee.  Joint stability testing showed no instability for the left knee.  There was no indication of a meniscus condition noted by the examiner.  The examiner noted that the Veteran used a brace and a support stocking.  

The Board notes that based on DC's related to the knee, the Veteran's current left leg disability would not be compensable.  Other DCs for the knee include 5256, 5257, 5258, 5261, and 5262.  The Veteran did not show impairment of the tibia and fibula, symptoms of dislocated cartilage, recurrent subluxation or instability, or signs of ankylosis, therefore these DCs would be inappropriate for rating of the Veteran's left knee.  

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5260 (2017).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, DC 5261 (2017).  

As the Veteran's medical records from this period show his left knee flexion was manifested at worst to 115 degrees in his left knee, and extension was normal, a noncompensable rating would be assigned, but because the Veteran has had a compensable rating of 10 percent for his left knee disability already, he has been compensated appropriately for any reported painful motion.  The most recent X-rays for the Veteran show his knee is "normal."  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's left leg disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

	b.  Left Shoulder Disability 

The Veteran is currently rated at 20 percent for a left shoulder disability under DC 5201.  For the reasons set forth below, the Board finds that a 20 percent disability evaluation most approximates the Veteran's condition.  

The Board notes that the Veteran questioned the assignment of DC 5201 for his left arm and shoulder disability, stating that he believed there should be two separate ratings.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  

In the December 2017 brief, the Veteran's representative requested a new VA examination for the Veteran's left shoulder disability, based on the assertion that the prior examination had not included consideration of neurological disabilities.  The Board is referring the Veteran's potential claim for neurological disability, characterized as radiculopathy of the upper extremity, to the RO for development; therefore the Board finds it is appropriate to continue with rating the left shoulder disability.  

The normal range of motion of the shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead.  38 C.F.R. § 4.71, Plate I (2017).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  

The left shoulder, shown throughout the record to be the minor extremity, is currently rated under DC 5201.  Under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm; 40 percent for the major arm.  Id.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation is addressed under DC 5200 and other impairment of the humerus is covered under 5202.  38 C.F.R. § 4.71a.  Finally, impairment of the scapula is addressed under DC 5203.  Id.  However, the record does not show such DCs are relevant for the Veteran's left shoulder disability.  

Degenerative arthritis is rated under DC 5003.  Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

The Veteran filed his claim in June 2011, stating his disability had worsened.  Reviewing records up to one year prior to that time does not show a limited motion to 25 degrees from the Veteran's side.  

The July 2011 VA examiner interpreted X-rays of the Veteran's left upper arm to have a healed distal humerus fracture with mild left shoulder impingement.  The measurement for forward flexion of the left arm was from zero to 170 degrees, with pain from 160 to 170 degrees, and no change after repetitive motion testing.  There were no measurements of abduction reported.  The examiner noted that the Veteran reported flare-ups in the left humerus which result in pain.  

A letter dated July 2011 from the Veteran's mother explained that she had witnessed the Veteran having trouble lifting his left arm.  The Veteran also submitted a letter from his girlfriend dated August 2011, in which she explained that the Veteran sometimes has a hard time lifting his arm and has pain.  

The January 2013 VA examination documented flexion in the Veteran's left arm to 100 degrees, with pain at 45 degrees, with the same results after repetitive motion testing.  The Veteran's arm showed abduction to 90 degrees.  There was no ankylosis of the glenohumeral articulation.  The examiner reported that there was no impairment of the clavicle or scapula.  Functional impact was described by the examiner as limiting the Veteran to avoid overhead lifting.  

The May 2016 VA examination documented that the Veteran's forward flexion of the left arm was to 155 degrees and abduction was to 145 degrees.  After repetitive motion testing, the Veteran's forward flexion of the left arm was to 145 degrees and abduction was to 140 degrees with pain reported.  The examiner estimated that during a flare-up, the Veteran's forward flexion of the left arm would be to 140 degrees and abduction would be to 135 degrees.  The examiner diagnosed both a rotator cuff tear and status post left humerus fracture.  The examiner reported no ankylosis and no clavicle or scapula condition.  

In reviewing the competent evidence of record, the Board does not find where the left arm has been limited to 25 degrees from the Veteran's side.  As a result, no increase may be found under DC 5201.  38 C.F.R. § 4.71a.  The Board finds the Veteran's statements describing the symptom of pain of his service-connected left shoulder are generally competent.  38 C.F.R. § 3.159(a)(2).  To the extent that his statements are consistent with the clinical evidence of record, the Board finds the Veteran credible.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 at 38 (2011).  The Veteran's statements regarding range of motion of his arm, e.g. that he sometimes can't his left arm above shoulder level, are generally consistent with the examiners' findings.  The Board relies on the examination findings as they are recorded in a way to best capture accurate measurement.  38 C.F.R. § 4.46 (2017).  (In any case, such a range of motion would not result in an increased rating here under 38 C.F.R. § 4.71a, DC 5201.)  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's left arm disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 10 percent for left lower leg disability is denied.  

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides appropriate process and assistance in developing the claim prior to final adjudication.  

The Veteran has not been afforded a VA examination for his cervical spine disability.  The Veteran's STRs, and his current service-connected disabilities, document motor vehicle accidents in service.  The Veteran submitted a letter dated June 2013 in which a physician opined that the Veteran's long term complaints of pain for his neck were related to one of the motor vehicles accidents in service.  The Veteran submitted an additional physician's notation dated September 2016 indicating that the Veteran's chronic neck pain was due to a motor vehicle accident, referring to an accident in 1982.  That notation also referenced an MRI from 2011 which documented potential mild stenosis.  The Board notes that the Veteran's medical records also have references to more than one motor vehicle accident since his release from active duty.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran must be provided a VA examination to determine the nature and etiology of the cervical spine disability present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the record.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA cervical spine examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a cervical spine disability.  

For any cervical spine condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cervical spine disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


